                 IN THE UNITED STATES DISTRICT COURT FOR THE

                         EASTERN DISTRICT OF PENNSYLVANIA




 IN RE: NATIONAL FOOTBALL LEAGUE                    No. 2:12-md-02323-AB

 PLAYERS’ CONCUSSION INJURY                         MDL No. 2323

 LITIGATION




 THIS DOCUMENT RELATES TO:                          Hon. Anita B. Brody



 A.H., et al. v. National Football League, et al.   No. 18-464

 Scroggins, et al. v. National Football League      No. 16-2058



                                             ORDER



       AND NOW, this 14TH day of February, 2019 it is ORDERED that the NFL Parties’

Motion to Dismiss (ECF Nos. 10227, 10228 in 12-2323; ECF Nos. 10, 11 in 18-464; ECF Nos.

15, 16 in 16-2058) is GRANTED in part and DENIED in part as follows:

   •   the NFL Parties’ Motion to Dismiss the claim of A.H. is GRANTED;

   •   Because Rose Stabler responded to neither the NFL Parties’ Motion to Dismiss nor this

       Court’s Order to Show Cause why the motion should not be granted as unopposed (see

       ECF No. 19 in 16-2058), the NFL Parties’ Motion to Dismiss the claim of Rose Stabler is

       GRANTED as unopposed;
   •   Because Tracy Scroggins has voluntarily dismissed his claims (see ECF No. 18 in 16-

       2058), the NFL Parties’ Motion to Dismiss the claim of Tracy Scroggins is DENIED as

       moot.

                                                  s/Anita B. Brody

                                           ____________________________________
                                           ANITA B. BRODY, J.



Copies VIA ECF on 2/14/2019
